DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “a portion of the blank-off plate” in claims 4, 17, 28 and “an additional portion of the blank-off plate” in claims 6, 18  and “a room platform” in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: specification is required to provide proper antecedent basis for the claimed “an additional portion of the blank-off plate” in claims 6, 18 and “a room platform between 6 inches and 36 inches” in claim 20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 13-15 recite the limitation of the HVAC system of claim 1. However, claim 1 directs to an air diffuser. Therefore, claims 13-15 failed to further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites a conditioned air plenum and claim 15 recites a duct. It is unclear they are same as the “plenum” and “duct” recited in claim 11 or different ones. 

Double Patenting
Applicant is advised that should claim 2 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-12, 14-19, 20-22, 24-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kashima (JP4-366330 A).
 	Kashima discloses an air diffuser 8 of a heating, ventilation, and/or air conditioning (HVAC) system (Fig. 1), the air diffuser 8 comprising: a mixing chamber (Fig. 4, at F) including a circulation inlet (Figs. 3-4, Ar between 13 and 16) and a mixing region (Figs. 3-4, within 13); a room air intake 12 fluidly coupled with the circulation inlet and separated from the mixing region by a blank-off plate 13 (Figs. 3-4); and a nozzle 17 disposed adjacent to the circulation inlet and configured to accelerate a conditioned air (Figs. 3-4, As) flow into the mixing region such that unconditioned room air (Figs. 3-4, Ar) is induced by the conditioned air (Figs. 3-4, As) flow to enter the mixing region (Figs. 3-4, within 13, at F) through the circulation inlet and from the room air intake (Figs. 3-4, paragraphs [0014]-[0015]). Wherein the blank-off plate 13 comprises an L- shape including a long segment (see Figs. 3-4, portion of 13 in vertical direction) separating the room air intake 12 from the mixing region, and including a short segment (Figs. 3-4, portion of 13 at 10) extending away from the mixing region and at least is configured such that the mixed air outlet is disposed a distance from a room platform between 6 inches and 36 inches” in claim 20, they are viewed as functional or intended use limitations. As MPEP 2114 states, “[a] claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim”. In this case, the limitations above do not add any structural limitations 
configured such that the mixed air outlet is disposed a distance from a room platform between 6 inches and 36 inches.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 13, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kashima (JP4-366330 A).
For claims 2, 13, 23, Kashima further disclose the circulation inlet comprises a first height and the blank-off plate 13 comprises a second height (Figs. 3-4).  The air diffuser of the HVAC system of Kashima as above includes all that is recited in claims 2, 13, 23 except for a height ratio between the first height and the second height of between 1:2 and 1:5.  It would have been an obvious matter of engineer design choice to design the height ratio betweeent he first height and the second height with any desired height ratio including between 1:2 and 1:5 in order to obtain the optimum result since applicant has not disclosed that the claimed height ratio between 1:2 and 1:5 solves any stated problem in a new or unexpected way or is for any particular purpose which is unobvious to one of ordinary skill in the art and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MacDowell (US 2,663,244) and GB751946A disclose an air diffuser of a HVAC system comprising a mixing chamber for mixing room air with conditioned air.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY